Title: From John Adams to Elbridge Gerry, 17 October 1779
From: Adams, John
To: Gerry, Elbridge


     
      My dear Gerry
      Braintree Octr. 17. 1779
     
     I am infinitely obliged to you for your Favour of 29 of september and for the Journals. These are so much wanted in Europe, that if I should go there, there is nothing of so small Expence that I so much wish as 20 or 30 setts of them. They are an handsome Present. Cant Congress or some Committee order them to me.
     The Appointment of Mr. Dana is as unexpected as my own. No Man could be found better qualified or disposed. I hope he will accept. I had an Hours Conversation with him Yesterday on the subject. You know his objections arising from his Connections but they must be overcome. But if he should decline for Gods sake dont give me a Man, that will necessarily hate me, or that I must necessarily hate. If Lovel would accept, his Knowledge of French and his incessant Application, would do great Things. I should never quarrell with him nor he with me, because both aiming at the same object, and thinking much alike of the Means of Attaining it, We should have no Cause of Difference, and whenever we differed in sentiment it would be with Temper and Candor.
     If it was possible for human Nature, in my situation in Paris to keep itself clear of Suspicions and Animosities, injurious or dishonourable to the States, I was innocent of them. It is true, I had an opinion of my own of Men and Things, and by this opinion I guided my Judgment and gave my Voice: But that I ever did join in any Party Schemes, give aid to any Faction or Cabal, propagate any Jealousies, foment or encourage any Animosities, or harbour or conceive any suspicions, that were not forced upon me, by Mens Words and Actions, I utterly deny. I am too well acquainted however with the Nicety of your Situation in Congress at that Time, and with the Difficulty of forming a Judgment upon Scraps of Evidence to harbour any Resentment against the Gentlemen, whose Names, will stand in this Case in the View of Posterity, against me, against Truth and against Justice. Several of them were and are still I am fully perswaded my Sincere Friends and among the Foremost Friends of their Country. But I must confess that the Sight of Such Names on that Side of the Page, frightened me when I saw them, and tingled a little in my Veins.
     Mr. Izs. Letter contains Several Things of Importance, but that Part of it which respects me, is not fairly, because not fully represented. I apprehend he does not mean to say that I said, “that Congress would be inattentive to the Interest of nine states to gratify the Eaters &c.” I declare I never said any such Thing, nor had such a Thought in my Heart. I knew too much of the Sense and the Justice of Congress to suppose it. I should myself have detested it as much as any of them. Besides I never used any such invidious Language to Mr. Izard. I take this Part of his Letter to be a Specimen of Mr. Izs. Wit and Humour, a kind of funny Exultation to his Friend, in Confidence, for having judged so much better of the Interest of our Country than I did, and penetrated So much deeper than I had, into the Hearts of Congress.
     It would fill a Volume to detail all the Conversations between this Gentleman and me. I shall just hint at a few Heads. I was surprised and chagrined to hear, on my Arrival in France, of the Disputes between Dr. F. and Mr. L. and Mr. I.—had I known of them before I sailed, I would not have gone, at least not upon such a Footing as I did. Finding them rooted and ineradicable, I determined with my self, to have nothing to do with any disputes which happened before my Arrival, and I fairly informed both sides of this my Resolution, and that I came there believing them all Friends to their Country and to me, and would treat them all as such, unless they compelled me to do otherwise.
     Mr. Iz. however, would not let me alone, but often repeated his Request of my Opinions concerning several Points. One was, whether the Commissioners at Passy were not bound by a Resolution of Congress to communicate to him the proposed Terms of the Treaty before it was signed. Another was whether it was his Duty to go to Tuscany. Another was concerning the 11. and 12 Articles. Another was concerning the Articles concerning the Fishery &c. These Conversations were between him and me. At Sometimes I endeavoured to perswade him to excuse me, at others I rhodomontaded it, with him, and endeavoured to divert him from it, in that Way. But he would not give it up, and finally insisted so much upon it, that I told him frankly, on the first Point that I thought the Commissioners were not obliged to communicate the Treaty proposed to him, before it was signed. That Congress never intended it. On the second Point that I thought it was his Duty to be in Tuscany not in Paris. At Tuscany he might gain Intelligence or borrow Money, but at Paris he could do nothing but what was expected from others. On the 3d Point that I did not consider the 11. and 12 Articles in so important a light, as he seemed to do, that I had no Reason to think from any thing I had heard in Congress that they would be unpopular there. And that upon the whole I did not think that when Congress came to be informed, that he risided in Paris instead of going to Tuscany, that he insisted so much upon the Commissioners informing him of the Treaty before it was signed, which I was perswaded they never intended, and that he made so much dispute about the 11. and 12 Articles, which I had no Reason to think they would be so much afraid of, as he said he was, I did not think that Congress would approve of his Conduct. I will not Say that I never added that I believed Congress would be very angry with him, but I do not recollect the time and Place of my Using so strong Expressions, nor indeed my Using them at all. Yet as Mr. Iz. affirms I did, I have no doubt it is true, because I fully believe him to be a Man of Honour, and incapable of saying designedly the Thing that is not.
     
     There is indeed another Point, in which I dealt very freely with Mr. Iz. between him and me, and upon this Head I might tell him as a faithfull Friend that I believe Congress would be very angry with him, and that is the Freedom of his Expressions about the French at times, which appeared to me, very impolitic and dangerous, but as this is a very delicate Point, I beg that you would keep this to yourself as much as possible and indeed the rest of this Letter, excepting that you may shew as much of it as you will to Lovell. I have so full a Perswasion of Mr. Izards good Principles and Affections and of his general good Character, that I would not injure his Reputation for my right Hand, and am extreamly sorry that this Clause in his Letter has laid me under the Necessity of Saying thus much.
     Cannot Something be done, to protect the Characters of your servants abroad from Slander, and to restrain the Malice which will eternally abuse them if there is not. Would it not be well for Congress to enjoin it upon their servants abroad, never to say any Thing in any of their Letters public or private to the Disadvantage of each others Characters or Conduct, without giving Notice before hand to the Party to be accused. And for Congress to resolve that they will not proceed to consider Complaints or Accusations, untill the Party has Notice and Opportunity to justify himself. There is so much of a Party Spirit among those who are connected with our Affairs abroad, that if something is not done, you will be forever teised with Charges, and the best Characters will suffer. With great Affection your Friend
     
      John Adams
     
    